PER CURIAM.
ORDER
Appellant, Edward Gischer, appeals from the denial of his Rule 24.035 motion after an evidentiary hearing. We have reviewed appellant’s allegation of error and the entire record upon which it is based. Since we do not find the motion court’s findings of fact and conclusions of law to be clearly erroneous and since we find that an extended opinion would have no precedential value, we affirm the court’s denial of appellant’s motion pursuant to Rule 84.16(b). The parties have been provided a memorandum, solely for their information, which sets forth the basis of our decision.